DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2020 and 12/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipation by Vang EP 2952441 A1, herein after referred to as Vang.
Regarding claim 1 Vang discloses a pourer (10 spout, Figs. 1A-6) comprising: 
a resiliently flexible planar pourer (12 sheet of flexible material, Figs. 1A-6) rollable into a tubular pouring shape suitable for placement into a mouth (30 mouth) and neck of a vessel (32 bottle, Figs. 1C-2B) to define an operating condition wherein the pourer (10) provides a flow path from the vessel (32) and wherein the pourer (10) presses against side walls of the neck under its own resilience (paragraph [0031], lines 3-5); and 
an obstruction tab (22 elliptical region, Figs. 1A-6) foldable towards an obstructing condition wherein it projects towards an interior of the tubular pouring shape when the pourer (10) is in the operating condition so as to at least partially obstruct the flow path provided by the pourer (Fig. 2B).
Regarding claim 2 Vang discloses the pourer of claim 1 and further discloses wherein the obstruction tab (22), in the operating condition of the pourer (10), is located at an inner end of the pourer (10) in the vessel (32, Fig. 6).
Regarding claim 3 Vang discloses the pourer of claim 1 and further discloses wherein the obstruction tab (22) includes fold lines (16 fold line, Figs. 1A-6) defining fold locations at which folding may result in different degrees of obstruction of the flow path.
Regarding claim 6 Vang discloses the pourer of claim 1 and further discloses wherein the pourer (10) is manufactured from a plastics material (paragraph [0013], lines 7-11).

Claim(s) 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faye et al. US 9,302,833 B1, herein after referred to as Faye.
Regarding claim 9 Faye discloses a label (20 label) comprising: 
a body (22 film, Figs. 1-8) with a pourer (24 portion, Figs. 1-8) incorporated therein; 
a line of weakness (23 cut lines, Fig. 1) on the body (22) at least partially defining an outer periphery of the pourer (24); and 
a removal tab (28 tab, Fig. 2) extending from the pourer (24) and operable to separate the pourer (24) from the body (22) of the label (20) along the line of weakness (23).
Regarding claim 10 Faye discloses the label of claim 9 and further discloses wherein the label (20) and/or pourer (24) are manufactured from a resiliently flexible planar material such that, upon separation from the label (20), the pourer (24) may be rolled into a tubular pouring shape and placed into a mouth (16 mouth) and neck (14 neck portion) of a vessel (10 bottle) to define an operating condition wherein it provides a flow path from the vessel (10), with the pourer (24) pressing against side walls of the neck (14) under its own resilience (Fig. 7, Col. 2, lines 40-44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Vang.
Regarding claim 4 Vang discloses the pourer of claim 1. Vang discloses the claimed invention except for at least one marker indicating to a user how to roll the pourer into a tubular shape.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include this indicia, since it has been held that mere indicia or printed matter does not distinguish over the prior art.  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. 
Regarding claim 5 Vang discloses the pourer of claim 1. Vang discloses the claimed invention except for at least one marker to indicate the desired flow direction of fluids through the pourer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include this indicia, since it has been held that mere indicia or printed matter does not distinguish over the prior art.  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vang in view of Christensen WO95/19917, herein after referred to as Christensen.
	Regarding claim 7 Vang discloses the pourer of claim 1. 	Vang discloses substantially all the limitations of the claim(s) except for wherein the plastics material is covered in a metallic material .  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the material of the pourer one of plastics material covered in a . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vang in view of Fornes US 2009/0294398 A1.
Regarding claim 8 Vang discloses the pourer of claim 6. Vang is silent to the pourer is coated with a liquid-repellent material.
Fornes teaches a pourer (mouth 3 of bottle neck 2) coated with a liquid-repellent material (water-repellant material 1, paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pourer of Vang to include the liquid-repellent coating as taught by Fornes as doing so is well known in the art and would yield predictable results. Additionally, a liquid repellent coating would prevent liquid from dripping off the pourer (paragraph [0029], lines 1-3). Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Faye in view of Vang.
Regarding claim 11 Faye discloses the label of claim 10. Faye is silent to wherein the removal tab is configured to serve as an obstruction tab when the pourer  is in the operating condition, with the obstruction tab located at the inner end of the pourer in the vessel and being 
Vang teaches a pourer (12) with an obstruction tab (22) that when it is in the operating condition the obstruction tab (22/22a) is located at the inner end of the pourer in the vessel (Fig. 6) and being foldable towards an obstruction condition (Fig. 2B) wherein the obstruction tab projects towards the interior of the tubular pouring shape to obstruct the flow path and where the obstruction tab (22) includes fold lines (16) defining fold locations at which folding may result in different degrees of obstruction of the flow path.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tab of Faye to include the tab that has fold lines and its inwardly foldable to projecting inwardly and obstruct the flow path as taught by Vang as doing so is well known in the art and would yield predictable results. Additionally, having an obstruction tab folded inwardly to obstruct the flow path can at least partially prevent the escape of aroma particles from the interior of the vessel (paragraph [0012], line 6).
Regarding claim 12 Faye as modified discloses the label of claim 11 and further discloses wherein the obstruction tab (22 Vang) includes fold lines (16 Vang) defining fold locations at which folding may result in different degrees of obstruction of the flow path.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Faye.
Regarding claim 13 Faye discloses the pourer of claim 9. Faye discloses the claimed invention except for at least one marker indicating to a user how to roll the pourer into a tubular shape.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include this indicia, since it has been held that mere indicia or printed matter does not distinguish over the prior art.  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. 
Regarding claim 14 Faye discloses the label of claim 9. Faye discloses the claimed invention except for at least one marker to indicate the desired flow direction of fluids through the pourer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include this indicia, since it has been held that mere indicia or printed matter does not distinguish over the prior art.  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/L KMET/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735